Citation Nr: 1402292	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Eustachian tube dysfunction, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for labyrinthitis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Houston, Texas.  The case is currently under the jurisdiction of the Roanoke, Virginia, RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service records reflect that the Veteran served in Southwest Asia and received commendations including a Bronze Star Medal and the Southwest Asia Service Medal with three Bronze Service Stars.  Although he has not asserted service connection based on his service in the Persian Gulf, because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000). 

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  The RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset, and etiology of all pathology pertaining to Eustachian tube dysfunction and labyrinthitis prior to readjudicating his appeal, especially given the facts as set forth below.

The service treatment records reflect that the Veteran had multiple complaints pertaining to his ears and dizziness.  He was found to have labyrinthitis and Eustachian tube dysfunction in 1998.  VA examinations in January 2003 and July 2012 found that the Veteran's Eustachian tube dysfunction and labyrinthitis had resolved; however the Veteran continued to report symptoms, including dizziness, ear popping, and imbalance sensations.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of his Eustachian tube dysfunction and labyrinthitis problems in and since service.  Provide an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any Eustachian tube dysfunction and labyrinthitis found to be present.  The claim file must be made available and reviewed by the examiner.  The examiner must discuss any reports of a recurrence of symptoms since service and indicate whether it is at least as likely as not that any Eustachian tube dysfunction and labyrinthitis related symptoms can be attributed to a known clinical diagnosis. 

If the examiner attributes any Eustachian tube dysfunction and labyrinthitis symptoms to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss his or her findings with the inservice findings summarized above.  

3.  Then, readjudicate the claims.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


